UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02781 Templeton Funds (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/17 Item 1. Schedule of Investments. TEMPLETON FUNDS Statement of Investments, May 31, 2017 (unaudited) Templeton Foreign Fund Industry Shares Value Common Stocks 95.9% Canada 8.8% Alamos Gold Inc., A Metals & Mining 8,322,870 $ 55,929,686 Barrick Gold Corp Metals & Mining 5,403,320 89,370,913 Cenovus Energy Inc Oil, Gas & Consumable Fuels 5,274,402 47,058,007 Eldorado Gold Corp Metals & Mining 16,097,860 48,748,888 Ensign Energy Services Inc Energy Equipment & Services 4,892,740 25,068,681 a Husky Energy Inc Oil, Gas & Consumable Fuels 3,087,610 35,548,893 a,b Precision Drilling Corp Energy Equipment & Services 15,312,980 55,555,755 Suncor Energy Inc Oil, Gas & Consumable Fuels 1,933,420 60,524,950 Tahoe Resources Inc Metals & Mining 4,108,210 36,379,529 Wheaton Precious Metals Corp Metals & Mining 8,423,922 172,145,896 626,331,198 China 9.7% a Baidu Inc., ADR Internet Software & Services 742,700 138,216,470 China Life Insurance Co. Ltd., H Insurance 18,183,800 59,737,988 China Mobile Ltd Wireless Telecommunication Services 5,867,180 65,090,916 China Telecom Corp. Ltd., H Diversified Telecommunication Services 183,201,292 90,984,093 a GCL-Poly Energy Holdings Ltd Semiconductors & Semiconductor Equipment 351,880,790 37,480,005 Haier Electronics Group Co. Ltd Household Durables 19,339,350 49,189,397 Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels 40,057,050 35,880,655 Shandong Weigao Group Medical Polymer Co. Ltd., H Health Care Equipment & Supplies 41,464,060 32,564,861 Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services 22,098,290 63,948,622 Sinopec Engineering Group Co. Ltd Construction & Engineering 59,739,170 54,890,626 Sinopharm Group Co. Ltd Health Care Providers & Services 14,768,730 67,471,307 695,454,940 France 6.8% AXA SA Insurance 2,979,002 79,473,298 BNP Paribas SA Banks 1,777,603 125,488,068 Cie Generale des Etablissements Michelin, B Auto Components 500,680 63,015,588 Sanofi Pharmaceuticals 1,442,415 142,915,981 Total SA, B Oil, Gas & Consumable Fuels 1,416,630 75,250,911 486,143,846 Germany 6.9% Bayer AG Pharmaceuticals 819,430 108,750,555 Gerresheimer AG Life Sciences Tools & Services 743,250 63,677,724 innogy SE Multi-Utilities 1,720,370 70,622,203 Merck KGaA Pharmaceuticals 627,704 75,793,339 a MorphoSys AG Life Sciences Tools & Services 875,750 64,155,051 Siemens AG Industrial Conglomerates 462,232 65,993,992 Telefonica Deutschland Holding AG Diversified Telecommunication Services 9,076,960 45,166,637 494,159,501 Hong Kong 1.9% CK Hutchison Holdings Ltd Industrial Conglomerates 8,407,500 109,619,183 Value Partners Group Ltd Capital Markets 26,572,000 25,029,160 134,648,343 India 0.8% Hero Motocorp Ltd Automobiles 612,680 35,572,195 Jain Irrigation Systems Ltd Machinery 11,859,610 18,567,983 54,140,178 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Fund (continued) Industry Shares Value Common Stocks (continued) Israel 1.9% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 4,923,440 $ 137,167,038 Italy 2.1% Eni SpA Oil, Gas & Consumable Fuels 7,292,964 115,474,154 Tenaris SA Energy Equipment & Services 2,056,780 31,087,074 146,561,228 Japan 8.6% Astellas Pharma Inc. Pharmaceuticals 6,127,540 77,365,275 Kirin Holdings Co. Ltd Beverages 2,864,090 60,415,712 Nissan Motor Co. Ltd Automobiles 13,440,450 128,804,565 SoftBank Group Corp Wireless Telecommunication Services 2,396,480 194,786,344 Sumitomo Metal Mining Co. Ltd Metals & Mining 2,928,580 35,587,674 Sumitomo Rubber Industries Ltd Auto Components 3,021,520 51,502,097 Suntory Beverage & Food Ltd Beverages 1,367,200 66,406,681 614,868,348 Luxembourg 0.7% SES SA, IDR Media 2,048,937 50,700,897 Netherlands 6.4% Aegon NV Insurance 22,192,375 110,528,241 Flow Traders Capital Markets 936,157 27,562,569 ING Groep NV Banks 4,367,978 73,087,796 QIAGEN NV Life Sciences Tools & Services 3,273,986 110,263,884 SBM Offshore NV Energy Equipment & Services 8,953,614 137,944,868 459,387,358 Norway 1.5% Telenor ASA Diversified Telecommunication Services 3,635,326 60,039,303 Yara International ASA. Chemicals 1,232,490 45,832,064 105,871,367 Singapore 2.2% Singapore Telecommunications Ltd Diversified Telecommunication Services 29,733,340 80,793,032 Singapore Telecommunications Ltd., ADR Diversified Telecommunication Services 33,000 895,950 United Overseas Bank Ltd Banks 4,644,350 77,128,935 158,817,917 South Korea 10.4% Dongbu Insurance Co. Ltd Insurance 87,480 5,291,751 Hana Financial Group Inc Banks 3,363,830 123,381,260 Hyundai Mobis Co. Ltd Auto Components 354,880 87,041,401 Hyundai Motor Co Automobiles 373,420 54,386,008 KB Financial Group Inc Banks 2,605,507 124,784,037 Korea Investment Holdings Co. Ltd Capital Markets 973,510 53,234,581 Posco Daewoo Corp Trading Companies & Distributors 2,450,900 52,886,488 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 120,434 240,507,508 741,513,034 Sweden 0.7% Getinge AB, B Health Care Equipment & Supplies 2,511,855 52,305,013 Switzerland 5.6% ABB Ltd Electrical Equipment 2,884,580 72,479,429 a Basilea Pharmaceutica AG Biotechnology 70,366 5,559,227 Credit Suisse Group AG Capital Markets 3,884,099 53,349,702 GAM Holding AG. Capital Markets 3,032,670 41,654,974 |2 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Fund (continued) Industry Shares Value Common Stocks (continued) Switzerland (continued) Roche Holding AG. Pharmaceuticals 594,420 $ 163,169,303 UBS Group AG Capital Markets 4,101,270 65,227,262 401,439,897 Taiwan 2.4% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 7,272,950 76,718,627 Quanta Computer Inc Technology Hardware, Storage & Peripherals 19,524,680 44,559,003 Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 7,706,000 51,890,535 173,168,165 Thailand 1.3% Bangkok Bank PCL, fgn Banks 2,448,000 13,374,298 Bangkok Bank PCL, NVDR. Banks 8,809,790 46,578,417 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 11,811,180 31,223,563 91,176,278 United Kingdom 15.7% Aviva PLC. Insurance 10,358,634 70,072,278 BAE Systems PLC. Aerospace & Defense 11,044,740 94,708,291 Barclays PLC Banks 24,187,140 65,446,776 BP PLC Oil, Gas & Consumable Fuels 30,557,250 183,753,877 Cobham PLC Aerospace & Defense 22,152,109 38,247,611 HSBC Holdings PLC (GBP Traded) Banks 12,457,080 108,440,207 HSBC Holdings PLC (HKD Traded) Banks 989,600 8,597,542 Johnson Matthey PLC Chemicals 1,269,166 50,891,173 Kingfisher PLC Specialty Retail 12,418,614 52,020,502 Petrofac Ltd Energy Equipment & Services 1,980,190 9,695,605 a,b Rolls-Royce Holdings PLC Aerospace & Defense 2,602,348 29,088,364 a,b Rolls-Royce Holdings PLC, C Aerospace & Defense 184,766,708 238,072 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 5,799,520 160,176,936 SIG PLC. Trading Companies & Distributors 25,190,083 50,049,347 a Standard Chartered PLC Banks 15,859,155 149,560,268 Vodafone Group PLC Wireless Telecommunication Services 16,325,145 48,695,910 1,119,682,759 United States 1.5% Oracle Corp Software 2,271,920 103,122,449 Total Common Stocks (Cost $6,194,304,385) 6,846,659,754 |3 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Fund (continued) Principal Amount Value Short Term Investments 3.6% Time Deposits 3.6% United States 3.6% National Australia Bank Ltd, 0.80%, 6/01/17 $ 120,000,000 $ 120,000,000 National Bank of Canada, 0.84%, 6/01/17 20,000,000 20,000,000 Royal Bank of Canada, 0.75%, 6/01/17 117,400,000 117,400,000 Total Time Deposits (Cost $257,400,000) 257,400,000 Total Investments (Cost $6,451,704,385) 99.5% 7,104,059,754 Other Assets, less Liabilities 0.5% 38,407,852 Net Assets 100.0% $ 7,142,467,606 a Non-income producing. b See Note 6 regarding holdings of 5% voting securities. |4 TEMPLETON FUNDS Statement of Investments, May 31, 2017 (unaudited) Templeton World Fund Industry Shares Value Common Stocks 98.3% Canada 2.9% Barrick Gold Corp Metals & Mining $ Cenovus Energy Inc Oil, Gas & Consumable Fuels a Husky Energy Inc Oil, Gas & Consumable Fuels Suncor Energy Inc Oil, Gas & Consumable Fuels Wheaton Precious Metals Corp Metals & Mining China 4.4% a Baidu Inc., ADR Internet Software & Services China Life Insurance Co. Ltd., H Insurance China Mobile Ltd Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services a GCL-Poly Energy Holdings Ltd Semiconductors & Semiconductor Equipment Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels France 4.9% AXA SA Insurance BNP Paribas SA Banks Sanofi Pharmaceuticals Total SA, B Oil, Gas & Consumable Fuels Veolia Environnement SA Multi-Utilities Germany 4.8% Deutsche Lufthansa AG Airlines innogy SE Multi-Utilities Merck KGaA Pharmaceuticals Metro AG Food & Staples Retailing Siemens AG Industrial Conglomerates Hong Kong 0.2% Value Partners Group Ltd Capital Markets India 1.2% Hero Motocorp Ltd Automobiles Ireland 0.5% CRH PLC Construction Materials Israel 1.8% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 1.8% Eni SpA Oil, Gas & Consumable Fuels Japan 5.1% Nissan Motor Co. Ltd Automobiles Panasonic Corp Household Durables Ryohin Keikaku Co. Ltd Multiline Retail SoftBank Group Corp Wireless Telecommunication Services Luxembourg 0.2% SES SA, IDR Media Quarterly Statement of Investments | See Notes to Statements of Investments. | TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Industry Shares Value Common Stocks (continued) Netherlands 3.3% Aegon NV Insurance $ b Akzo Nobel NV Chemicals ING Groep NV Banks QIAGEN NV Life Sciences Tools & Services SBM Offshore NV Energy Equipment & Services Norway 0.9% Telenor ASA Diversified Telecommunication Services Portugal 0.8% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels Russia 0.2% MMC Norilsk Nickel PJSC, ADR Metals & Mining Singapore 2.3% DBS Group Holdings Ltd Banks Singapore Telecommunications Ltd Diversified Telecommunication Services South Korea 7.6% Hana Financial Group Inc Banks Hyundai Motor Co Automobiles KB Financial Group Inc Banks Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals Spain 0.6% a Telefonica SA Diversified Telecommunication Services Sweden 1.2% Ericsson, B Communications Equipment Switzerland 3.7% ABB Ltd Electrical Equipment Credit Suisse Group AG Capital Markets Roche Holding AG. Pharmaceuticals UBS Group AG Capital Markets Thailand 0.4% Bangkok Bank PCL, fgn Banks Turkey 0.0%  a Turkcell Iletisim Hizmetleri AS Wireless Telecommunication Services United Kingdom 14.6% Aviva PLC. Insurance BAE Systems PLC. Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels c Carillion PLC. Construction & Engineering HSBC Holdings PLC Banks Kingfisher PLC Specialty Retail Man Group PLC Capital Markets Petrofac Ltd Energy Equipment & Services Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels Sky PLC Media a Standard Chartered PLC Banks |6 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Industry Shares Value Common Stocks (continued) United Kingdom (continued) a Tesco PLC Food & Staples Retailing 9,124,952 $ 21,598,530 Vodafone Group PLC Wireless Telecommunication Services 15,876,979 47,359,086 683,227,649 United States 34.9% Allergan PLC Pharmaceuticals 339,190 75,893,762 Ally Financial Inc Consumer Finance 1,337,590 24,798,919 a Alphabet Inc., A Internet Software & Services 76,390 75,403,805 American International Group Inc Insurance 1,180,295 75,102,171 AmerisourceBergen Corp Health Care Providers & Services 540,520 49,603,520 Amgen Inc Biotechnology 522,700 81,143,948 Apache Corp Oil, Gas & Consumable Fuels 692,430 32,378,027 Apple Inc Technology Hardware, Storage & Peripherals 547,520 83,639,155 Capital One Financial Corp Consumer Finance 626,450 48,186,534 Cardinal Health Inc Health Care Providers & Services 661,690 49,156,950 a Celgene Corp Biotechnology 108,980 12,468,402 Cisco Systems Inc Communications Equipment 539,802 17,019,957 Citigroup Inc Banks 1,778,220 107,653,439 Comcast Corp., A Media 1,999,758 83,369,911 ConocoPhillips Oil, Gas & Consumable Fuels 933,840 41,733,310 Devon Energy Corp Oil, Gas & Consumable Fuels 566,710 19,256,806 a DXC Technology Co IT Services 257,327 19,947,989 Eli Lilly & Co Pharmaceuticals 651,970 51,877,253 a First Solar Inc Semiconductors & Semiconductor Equipment 497,650 19,164,502 Gilead Sciences Inc Biotechnology 955,550 62,005,639 Halliburton Co Energy Equipment & Services 734,200 33,178,498 Hewlett Packard Enterprise Co Technology Hardware, Storage & Peripherals 601,790 11,319,670 JPMorgan Chase & Co Banks 703,224 57,769,852 a Knowles Corp Electronic Equipment, Instruments & Components 2,785,470 47,715,101 Medtronic PLC Health Care Equipment & Supplies 516,690 43,546,633 Microsoft Corp Software 1,040,390 72,660,838 a Navistar International Corp Machinery 1,933,970 50,031,804 a NetScout Systems Inc Communications Equipment 283,574 10,378,808 Oracle Corp Software 2,875,991 130,541,231 Perrigo Co. PLC Pharmaceuticals 326,320 23,772,412 SunTrust Banks Inc Banks 814,510 43,470,399 Tiffany & Co Specialty Retail 150,473 13,085,132 Twenty-First Century Fox Inc., A Media 1,247,052 33,820,050 Walgreens Boots Alliance Inc Food & Staples Retailing 426,920 34,589,058 1,635,683,485 Total Common Stocks (Cost $3,798,405,097) 4,604,616,446 Principal Amount Corporate Bonds (Cost $46,035,394) 1.1% United States 1.1% d Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 Oil, Gas & Consumable Fuels $ 48,948,000 53,108,580 |7 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Principal Amount Value Mortgage-Backed Securities (Cost $ 489,924) 0.0% † United States 0.0% † FHLMC, 5.50%, 12/01/35 497,069 $ 552,306 Total Investments before Short Term Investments (Cost $3,844,930,415) 4,658,277,332 Short Term Investments 0.9% Time Deposits 0.6% United States 0.6% National Australia Bank Ltd, 0.80%, 6/01/17 $ 10,000,000 10,000,000 National Bank of Canada, 0.84%, 6/01/17 9,000,000 9,000,000 Royal Bank of Canada, 0.75%, 6/01/17 9,400,000 9,400,000 Total Time Deposits (Cost $28,400,000) 28,400,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $ 11,200,000) 0.3% Money Market Funds 0.3% United States 0.3% e,f Institutional Fiduciary Trust Money Market Portfolio, 0.44% % 11,200,000 11,200,000 Total Investments (Cost $3,884,530,415) 100.3% 4,697,877,332 Other Assets, less Liabilities (0.3)% (13,603,760) Net Assets 100.0% $ 4,684,273,572 † Rounds to less than 0.1% of net assets. a Non-income producing. b At May 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. c A portion or all of the security is on loan at May 31, 2017. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. e See Note 7 regarding investments in affiliated management investment companies. f The rate shown is the annualized seven-day yield at period end. |8 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) At May 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Japanese Yen MSCO Buy $ 7/10/17 $ $  Japanese Yen MSCO Sell 7/10/17  British Pound BOFA Sell 7/11/17  ) British Pound GSCO Sell 7/11/17  ) British Pound HSBK Sell 7/11/17  ) British Pound MSCO Sell 7/11/17  ) British Pound UBSW Sell 7/11/17  ) Canadian Dollar BOFA Sell 7/11/17  ) Canadian Dollar BOFA Sell 7/11/17  Canadian Dollar GSCO Sell 7/11/17  ) Canadian Dollar GSCO Sell 7/11/17  Canadian Dollar HSBK Sell 7/11/17  ) Canadian Dollar HSBK Sell 7/11/17  Canadian Dollar MSCO Sell 7/11/17  ) Canadian Dollar MSCO Sell 7/11/17  Canadian Dollar UBSW Sell 7/11/17  ) Canadian Dollar UBSW Sell 7/11/17  Euro BOFA Buy 7/11/17  Euro BOFA Sell 7/11/17  ) Euro GSCO Buy 7/11/17  Euro GSCO Sell 7/11/17  ) Euro HSBK Buy 7/11/17  Euro HSBK Sell 7/11/17  ) Euro MSCO Buy 7/11/17  Euro MSCO Sell 7/11/17  ) Euro UBSW Buy 7/11/17  Euro UBSW Sell 7/11/17  ) Hong Kong Dollar BOFA Sell 7/11/17  Hong Kong Dollar GSCO Sell 7/11/17  Hong Kong Dollar HSBK Sell 7/11/17  Hong Kong Dollar MSCO Sell 7/11/17  Hong Kong Dollar UBSW Sell 7/11/17  Japanese Yen BOFA Buy 7/11/17  Japanese Yen BOFA Sell 7/11/17  ) Japanese Yen GSCO Buy 7/11/17  Japanese Yen GSCO Sell 7/11/17  ) Japanese Yen HSBK Buy 7/11/17  Japanese Yen HSBK Sell 7/11/17  ) Japanese Yen MSCO Sell 7/11/17  ) Japanese Yen UBSW Buy 7/11/17  Japanese Yen UBSW Sell 7/11/17  ) Norwegian Krone BOFA Buy 7/11/17  Norwegian Krone BOFA Sell 7/11/17  ) Norwegian Krone GSCO Buy 7/11/17  Norwegian Krone GSCO Sell 7/11/17  ) Norwegian Krone HSBK Buy 7/11/17  Norwegian Krone HSBK Sell 7/11/17  ) Norwegian Krone MSCO Buy 7/11/17  | 9 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Norwegian Krone MSCO Sell $ 7/11/17 $  $ ) Norwegian Krone UBSW Buy 7/11/17  Norwegian Krone UBSW Sell 7/11/17  ) Singapore Dollar BOFA Buy 7/11/17  Singapore Dollar BOFA Sell 7/11/17  ) Singapore Dollar GSCO Buy 7/11/17  Singapore Dollar GSCO Sell 7/11/17  ) Singapore Dollar HSBK Buy 7/11/17  Singapore Dollar HSBK Sell 7/11/17  ) Singapore Dollar MSCO Buy 7/11/17  Singapore Dollar MSCO Sell 7/11/17  ) Singapore Dollar UBSW Buy 7/11/17  Singapore Dollar UBSW Sell 7/11/17  ) South Korean Won BOFA Buy 7/11/17  South Korean Won BOFA Sell 7/11/17  ) South Korean Won GSCO Buy 7/11/17  ) South Korean Won GSCO Buy 7/11/17  South Korean Won GSCO Sell 7/11/17  ) South Korean Won HSBK Buy 7/11/17  South Korean Won HSBK Sell 7/11/17  ) South Korean Won MSCO Buy 7/11/17  ) South Korean Won MSCO Buy 7/11/17  South Korean Won MSCO Sell 7/11/17  ) South Korean Won UBSW Buy 7/11/17  ) South Korean Won UBSW Buy 7/11/17  South Korean Won UBSW Sell 7/11/17  ) Swedish Krona BOFA Buy 7/11/17  Swedish Krona BOFA Sell 7/11/17  ) Swedish Krona GSCO Buy 7/11/17  Swedish Krona GSCO Sell 7/11/17  ) Swedish Krona HSBK Buy 7/11/17  Swedish Krona HSBK Sell 7/11/17  ) Swedish Krona MSCO Buy 7/11/17  Swedish Krona MSCO Sell 7/11/17  ) Swedish Krona UBSW Buy 7/11/17  Swedish Krona UBSW Sell 7/11/17  ) Swiss Franc BOFA Sell 7/11/17  ) Swiss Franc GSCO Sell 7/11/17  ) Swiss Franc HSBK Sell 7/11/17  ) Swiss Franc MSCO Sell 7/11/17  ) Swiss Franc UBSW Sell 7/11/17  ) Thailand Baht BOFA Sell 7/11/17  ) Thailand Baht GSCO Sell 7/11/17  ) Thailand Baht HSBK Sell 7/11/17  ) Thailand Baht MSCO Sell 7/11/17  ) |10 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Thailand Baht UBSW Sell 115,632,747 $ 3,343,001 7/11/17 $ — $ (53,247 ) Total Forward Exchange Contracts $ 1,870,473 $ (74,174,479 ) Net unrealized appreciation (depreciation) $ (72,304,006 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |11 TEMPLETON FUNDS Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of two separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Investments in time deposits are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |12 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds’ business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds’ NAV is not calculated, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty the next business day, or within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds’ investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. |13 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS (continued) Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The following funds have invested in derivatives during the period. Templeton World Fund - Forwards 4. INCOME TAXES At May 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Templeton Foreign World Fund Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended May 31, 2017, investments in affiliated companies were as follows: Number of Number of Shares Held Shares Held Value Realized at Beginning Gross Gross at End at End Investment Gain Name of Issuer of Period Additions Reductions of Period of Period Income (Loss) Templeton Foreign Fund Non-Controlled Affiliates Rolls-Royce Holdings PLC   $ $  $  Rolls-Royce Holdings PLC, C     Precision Drilling Corp )  Total Affiliated Securities (Value is 1.2% of Net Assets) $ $  $ |14 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended May 31, 2017, investments in affiliated management investment companies were as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Templeton Foreign Fund Institutional Fiduciary Trust Money Market Portfolio, 0.44% 22,955,688 353,419,425 (376,375,113 ) – $ – $ – $ – – Non-Controlled Affiliates Templeton World Fund Institutional Fiduciary Trust Money Market Portfolio, 0.44% 14,993,600 66,653,214 (70,446,814 ) 11,200,000 $ 11,200,000 $ – $ – 0.1 % 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Trust’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2017, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Foreign Fund Assets: Investments in Securities: Equity Investments: a,b United Kingdom $ 1,119,444,687 $ 238,072 $ — $ 1,119,682,759 All Other Equity Investments. 5,726,976,995 — — 5,726,976,995 Short Term Investments — 257,400,000 — 257,400,000 Total Investments in Securities $ 6,846,421,682 $ 257,638,072 $ — $ 7,104,059,754 |15 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Templeton World Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  $ Corporate Bonds   Mortgage-Backed Securities   Short Term Investments  Total Investments in Securities $ $ $  $ Other Financial Instruments: Forward Exchange Contracts $  $ $  $ Liabilities: Other Financial Instruments: Forward Exchange Contracts $  $ $  $ a Includes common stocks. b For detailed categories, see the accompanying Statement of Investments. 9. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 10. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Counterparty Currency Selected Portfolio BOFA Bank of America Corp. GBP British Pound ADR American Depositary Receipt GSCO Goldman Sachs Group, Inc. HKD Hong Kong Dollar FHLMC Federal Home Loan Mortgage Corp. HSBK HSBC Bank PLC IDR International Depositary Receipt MSCO Morgan Stanley and Co., Inc. NVDR Non-Voting Depositary Receipt UBSW UBS AG For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |16 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Funds By ­­­/s/ Matthew T.
